19-11425-mkv       Doc 45     Filed 08/05/19     Entered 08/05/19 17:32:18      Main Document
                                               Pg 1 of 15


                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                      Chapter 11
 In re:

 C.T.W. REALTY CORP.,                                 Case No. 19-11425 (MKV)

                                Debtor.               Hearing Date: August 7, 2019




______________________________________________________________________________

    SECURED CREDITOR’S SUPPLEMENTAL REPLY BRIEF IN SUPPORT OF
 MOTION TO TERMINATE DEBTOR’S EXCLUSIVE PERIOD UNDER SECTION 11
                                  U.S.C. §1121
______________________________________________________________________________


                                                    PERKINS COIE LLP
                                                    30 Rockefeller Center, 22nd Floor
                                                    New York, New York 10112
                                                    (212) 262-6902
                                                    Email: geisenberg@perkinscoie.com
                                                    Attorneys for Wilmington Trust, N.A., as
                                                    Trustee for the Benefit of the Holders of
                                                    LCCM 2017-LC26 Mortgage Trust
                                                    Commercial Mortgage Pass-Through
                                                    Certificates, Series 2017-LC26

On the Brief:

          Gary F. Eisenberg




145174119.5
19-11425-mkv             Doc 45         Filed 08/05/19           Entered 08/05/19 17:32:18                        Main Document
                                                               Pg 2 of 15


                                                   TABLE OF CONTENTS

                                                                                                                                   Page


PRELIMINARY STATEMENT ................................................................................................... 1
REPLY STATEMENT OF FACTS............................................................................................... 2
ARGUMENT ................................................................................................................................. 3
                     EXCLUSIVITY SHOULD BE TERMINATED BECAUSE THE
                     REINSTATEMENT TRACK (III) RENDERS THE PLAN
                     UNCONFIRMABLE ............................................................................................. 3
                     Why Track (iii) is Problematic and a Competing Plan is Needed to Avoid
                     Unfair Prejudice to the Secured Creditor.............................................................. 3
                     The Foreclosure Judgment Prevents Reinstatement .............................................. 5
                     Even Absent the Foreclosure Judgment, Certain Defaults are Not Curable ......... 7
CONCLUSION ............................................................................................................................ 12




                                                                    -i-
145174119.5
19-11425-mkv             Doc 45          Filed 08/05/19            Entered 08/05/19 17:32:18                        Main Document
                                                                 Pg 3 of 15


                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)


CASES

In re 2712 Mission Partners, L.P.,
    No. 08-32226 TEC, 2010 WL 431738 (Bankr. N.D. Cal. Jan. 22, 2010) .................................9

In re Charter Commc’ns,
    419 B.R. 221 (Bankr. S.D.N.Y. 2009) .......................................................................................7

In re Empire Equities Capital Corp.,
    405 B.R. 687 (Bankr. S.D.N.Y. 2009) .......................................................................................9

In re Masnorth Corp.,
    36 B.R. 335 (Bankr. N.D. Ga. 1984) .........................................................................................7

In re NNN 3500 Maple 26, LLC,
    No. 13-30402-HDH-11, 2014 WL 1407320 (Bankr. N.D. Tex. Apr. 10, 2014) .......................7

In re Saint Peter’s School,
    16 B.R. 404 (Bankr. S.D.N.Y. 1982) .........................................................................................5

In re Young Broad.,
    430 B.R. 99 (Bankr. S.D.N.Y. 2010) .........................................................................................7

STATUTES

11 U.S.C. § 1124 ..............................................................................................................................7

11 U.S.C. § 1124(2) .....................................................................................................................1, 5

11 U.S.C. § 1124(2)(A)....................................................................................................................9

11 U.S.C. § 1124(2)(D)....................................................................................................................6

11 U.S.C. §1129(a)(10) ....................................................................................................................5

11 U.S.C. §1129(a)(11) ....................................................................................................................5




                                                                     -ii-
145174119.5
19-11425-mkv      Doc 45     Filed 08/05/19     Entered 08/05/19 17:32:18        Main Document
                                              Pg 4 of 15


         Secured creditor Wilmington Trust, N.A., as Trustee for the Benefit of the Holders of

LCCM 2017-LC26 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series

2017-LC26 (“Secured Creditor” or “Holder”) submits this supplemental reply memorandum of

law in support of its motion. Secured Creditor’s motion (the “Motion”) seeks entry of an order

terminating the exclusive period of the debtor C.T.W. Realty Corp. (“CTW” or the “Debtor”) to

file a plan and solicit acceptances in this chapter 11 case.

                                 PRELIMINARY STATEMENT

         1.     The Debtor C.T.W. Realty Corp. (“CTW”) or the (“Debtor”) has, in response to

the Motion, finally filed its proposed Plan of Reorganization (the “Plan”). The Plan implicitly

invokes the memory of the late Monty Hall, host of the classic game show Let’s Make A Deal,

in proposing three possible avenues of treatment (each, a “Track”) of the Secured Creditor’s

Allowed Claim. Track (i) provides for sale of the Property,1 subject to the credit bid rights of the

Secured Creditor (“Sale”); Track (ii) provides for refinancing to pay the Allowed Claim of

Secured Creditor in full (“Refinance”); and Track (iii) provides for Reinstatement (in essence

purporting to permit the Debtor to cure pursuant 11 U.S.C. § 1124(2)).2

         2.     Unlike Monty Hall in Let’s Make A Deal, however, who generally offered the

contestant held the option of choosing which door, box or curtain (or in this case, Track), the

Debtor proposes to be the anti-Hall and reserve to itself the privilege to select which Track to


1
  The Property is the real property owned by the Debtor and located at 55-59 Chrystie Street,
New York, New York. The Secured Creditor holds a foreclosure judgment (obtained in a
contested foreclosure action) in the amount is $33,073,255.48, together with interest thereon
from December 5, 2018 at the default per diem rate of $7,337.19 (the “Foreclosure Judgment”).
2
  As will be demonstrated further below, Reinstatement is not actually achievable by the Debtor,
and thus pursuit of Track (iii) of Reinstatement by the Debtor renders the Plan unconfirmable.
Thus, since the Debtor’s Plan is not confirmable as long as Track (iii) remains a Debtor option,
the Court should grant the motion, terminate exclusivity and allow the Secured Creditor to
propose its own plan - centered on Tracks (i) and (ii) alone.


145174119.5
19-11425-mkv     Doc 45      Filed 08/05/19     Entered 08/05/19 17:32:18       Main Document
                                              Pg 5 of 15


take. However, since (as will be shown below) Reinstatement is not permissible, the Plan thus

cannot be confirmed (unless the Court plays the role of Monty Hall and requires that the Track

choice be that of the Secured Creditor, not the Debtor). Moreover, pursuit of Reinstatement is

almost certain to negate the Debtor’s pursuit of the other Sale and Refinance Tracks, thereby in

essence converting what purports to be a three-Track Plan into a one-Track Plan that is

unconfirmable. Accordingly, the Debtor’s exclusive period should be terminated.

                              REPLY STATEMENT OF FACTS

         3.    The following statement of facts will be limited to analysis of the elements of the

Plan that are germane to the Court’s determination of the Motion. However, certain facts

relating to the unachievable nature of Reinstatement as supported by prior declarations filed in

connection with the Motion papers previously filed by the Secured Creditor will be referenced as

applicable below.

         4.    The Plan proposes the three Tracks as identified above. The Plan reserves the

power to the Debtor to decide which Track to pursue. The three Tracks apply to treatment of the

Secured Creditor’s claim.3

         5.    The Plan provides for treatment of the claim of Titan Capital ID, LLC

(the “Junior Lienor”) in the original principal amount of $3,500,000.00 and secured by a junior

mortgage lien (the “Junior Lien”) as follows.4 In a sale under Track (i), to the extent proceeds



3
   A plan that simply contained only Tracks (i) and (ii) would not be objectionable to the
Secured Creditor (provided no amendments were filed to change the bidding procedures, delay
the Plan process or otherwise sabotage what in the Plan as currently drafted appears to be a
proposal for an actual sale -- were it not for the booby trap of Reinstatement and the lurking
threat of withdrawal of the Plan should Reinstatement not occur).
4
   The mortgage of the Junior Lienor was impermissibly placed on the Property by the Debtor
without the Secured Creditor’s consent, an event of default that arose pre-petition. This is one of
the barriers to Reinstatement.

                                                 2
145174119.5
19-11425-mkv       Doc 45    Filed 08/05/19     Entered 08/05/19 17:32:18       Main Document
                                              Pg 6 of 15


are available after payment of the Secured Creditor, remaining funds will be distributed to the

Junior Lienor up to the amount of the Junior Lienor’s Allowed Claim, with any deficiency being

treated as an unsecured claim. If Refinancing occurs under Track (ii), refinancing proceeds,

instead of sale proceeds, will be distributed to the Junior Lienor in substantially the same manner

as under Track (i), with any deficiency being treated as an unsecured claim. The Plan is

somewhat undefined as to Junior Lien treatment under a Reinstatement.

         6.      The Plan proposes to distribute to general unsecured creditors (including holders

of deficiency claims) their pro rata share of either the Sale Proceeds or the Refinancing

Proceeds. The Plan appears to provide the same treatment in a Reinstatement.

         7.      The Plan references a “Distribution Fund” to consist of the Sale Proceeds, the

Refinance proceeds and/or the capital proceeds supposedly raised in connection with a

Reinstatement.

         8.      The Plan proposes to distribute anything remaining after distributions from the

Distribution Fund to the holders of the equity interests in the Debtor. Section 4.3 of the Plan

provides a wind-down mechanism for the Debtor, but that appears to be inconsistent with how

the Debtor would purportedly operate were there to be a Reinstatement.

         9.      The Debtor has not filed yet a disclosure statement with the Plan. Accordingly,

many of the questions regarding means for implementation necessarily remain unanswered at

this point.

                                          ARGUMENT

   EXCLUSIVITY SHOULD BE TERMINATED BECAUSE THE REINSTATEMENT
            TRACK (III) RENDERS THE PLAN UNCONFIRMABLE

         Why Track (iii) is Problematic and a Competing Plan is Needed to Avoid Unfair
         Prejudice to the Secured Creditor




                                                 3
145174119.5
19-11425-mkv      Doc 45     Filed 08/05/19     Entered 08/05/19 17:32:18         Main Document
                                              Pg 7 of 15


         10.   The Secured Creditor anticipates that the Court will ask what is problematic about

the Plan given its provision for Tracks (i), (ii) and (iii). The problem is simple. The Secured

Creditor believes that the Debtor’s principal in fact is unwilling to have the Property sold, is not

likely to achieve a Refinancing (given failure to do so pre-petition) and thus can be expected to

persist, Don Quixote-style, in pursuing a Reinstatement that is not achievable. Even though the

Plan purports to contemplate the commencement of the Sale process now, the Secured Creditor’s

concern is that the Debtor will make a show of pursuing the Sale process, but at the end of 120

days, not wanting to sell the Property, will attempt to pursue an unachievable Reinstatement, be

unable to obtain Reinstatement and thus withdraw the Plan, with the result that none of the

Tracks happens. This will result in the Secured Creditor being subject to a 120-day delay for no

good purpose, while operating losses mount, when a Sale would avert the need for the Secured

Creditor to start its own plan process after the Debtor’s confirmation efforts fail.

         11.   Reinstatement is not going to be permitted for the reasons set forth below. But if

the Debtor is denied Reinstatement and then elects to withdraw the Plan, all that will result is

delay. This can be avoided by the Secured Creditor being granted leave to file its own plan, so

that a Sale can occur even if the Debtor seeks a Reinstatement that is denied and then tries to

hold up all of the creditors by withdrawing the Plan when Reinstatement fails, thereby imposing

more delay.5



5
  In response to the Debtor’s anticipated argument that two simultaneous Sale processes could
be confusing, the Secured Creditor is agreeable to its Plan providing for “piggy-backing” on the
Debtor’s Sale process, subject to Court jurisdiction over any dispute regarding the Sale process
to ensure that it not be booby-trapped to the Secured Creditor’s detriment. In such a process, the
Secured Creditor would not seek to have the Court approve a second broker to do the same Sale
process if the Debtor’s broker is capable. Admittedly, the Secured Creditor would have
preferred that the Debtor retain a broker previously presented by the Debtor. However, the
Secured Creditor recognizes that, as long as conflicts are not manifest and a broker presented by
the Debtor satisfies the Court as to competence, the Court is unlikely to allow the Secured

                                                  4
145174119.5
19-11425-mkv      Doc 45     Filed 08/05/19     Entered 08/05/19 17:32:18          Main Document
                                              Pg 8 of 15


         12.   The requirements for confirmation necessitate granting the Secured Creditor leave

now to file its own plan. This is because, should all of the classes of impaired creditors reject the

Plan, a plan filed by the Secured Creditor that contemplates a Sale will constitute a plan that

impairs the Secured Creditor. As a result, its vote to accept its own plan will enable the Secured

Creditor plan to satisfy 11 U.S.C. §1129(a)(10) (requiring acceptance by one impaired non-

insider class of creditors). Again, this enables the Secured Creditor to avoid unfair imposition of

a delay if the Plan is not confirmed. The Court should keep in mind that, if Reinstatement is not

permitted and the Debtor otherwise does not pursue Sale or Refinance, the Plan that the Debtor

has filed will of course lack adequate means for implementation, not be feasible and fail to

satisfy 11 U.S.C. §1129(a)(11).

         The Foreclosure Judgment Prevents Reinstatement

         13.   Reinstatement is not achievable because of the entry of the Foreclosure Judgment.

The Foreclosure Judgment fixes the allowed amount of the Secured Creditor’s claim in the

amount of $33,073,255.48, together with interest thereon from December 5, 2018 at the default

per diem rate of $7,337.19, plus other costs, fees and expenses as provided in the Foreclosure

Judgment.

         14.   Because of the entry of the Foreclosure Judgment, there is nothing for the Debtor

to “reinstate” other than its obligation to pay the Foreclosure Judgment amount immediately or

be subject to judicial sale (the status of the situation immediately prior to its filing of this case).

Because of the entry of the Foreclosure Judgment, the Debtor may not reinstate the Mortgage



Creditor to substitute its broker preference for that of the Debtor. That broker can proceed with
the Sale process. Even so, nothing would prevent the Secured Creditor from encouraging its
broker contacts to attempt to further a Sale.



                                                  5
145174119.5
19-11425-mkv      Doc 45     Filed 08/05/19     Entered 08/05/19 17:32:18       Main Document
                                              Pg 9 of 15


and “cure” the defaults. In re Saint Peter’s School, 16 B.R. 404, 409–10 (Bankr. S.D.N.Y.

1982). There, the court reasoned:

         Had the bank not obtained a judgment, deceleration would be permitted under Code
         § 1124(2). However, the existence of the judgment of foreclosure into which the
         mortgage was merged, cannot simply be ignored. The foreclosure judgment provides the
         bank with an additional right to immediate realization of its legal, equitable and
         contractual interests. A deceleration of the mortgage would “otherwise alter the legal,
         equitable, or contractual rights to which such claim or interest (the judgment of
         foreclosure) entitled the holder of such claim or interest” as proscribed under Code
         § 1124(2)(D).

         15.    Indeed, it is settled law in New York that a mortgage merges into a foreclosure

judgment. Taylor v. Wing, 84 N.Y. 471, 477 (1881) (“After the entry of judgment of foreclosure

the plaintiff was entitled to interest upon the sum found to be due upon the mortgages, not by

virtue of the mortgages, but by virtue of the judgment in which the mortgages became merged.”);

see also Campbell v. Smith, 309 A.D.2d 581, 768 N.Y.S.2d 182 (1st Dept. 2003). (“The notice of

pendency thus alerts the public that the mortgage will be merged into the judgment of

foreclosure.”); City Real Estate Co. v. MacFarland, 67 Misc. 286 (Sup. Ct. N.Y. County 1910).

As a result of the merger of the Secured Creditor’s mortgage into the Foreclosure Judgment, the

Debtor can redeem, but only by paying the full amount of the Foreclosure Judgment, not the

amounts of the missed payments. See Grady v Utica Mut. Ins. Co., 69 A.D.2d 668, 677 (2d

Dept. 1979) (“The rule in New York is that as between the parties to the mortgage and their

assigns, a judgment of foreclosure is conclusive as to the amount of the mortgagee’s lien on the

premises…”); Belsid Holding Corp. v Dahm, 12 A.D.2d 499, 500 (2’d Dept. 1960) (redemption

amount is “not merely the total of the installments of principal and interest as to which there had

been a default in payment”).

         16.    The State Court determined the amount of the Foreclosure Judgment, and thus it

is the Foreclosure Judgment that the Debtor must pay, not merely defaulted installments. As


                                                 6
145174119.5
19-11425-mkv       Doc 45     Filed 08/05/19 Entered 08/05/19 17:32:18          Main Document
                                            Pg 10 of 15


noted by the Secured Creditor previously (docket no. 39, ¶¶ 20 - 24), the principles of res

judicata and the Rooker-Feldman doctrine both render “resolved” what the Debtor tries to claim

is an “unresolved contingency” as to the allowance of the yield maintenance component of the

Foreclosure Judgment. Moreover, once the Foreclosure Judgment has been entered, the merger

renders unachievable any “cure” or “reinstatement.”          Under New York law, foreclosure

judgments cannot be cured or reinstated other than by payment in full (which would be

Refinance under Track (ii), not Reinstatement under Track (iii)).         Thus, Reinstatement is

unachievable as a matter of law.

         Even Absent the Foreclosure Judgment, Certain Defaults are Not Curable

         17.    As the Court is aware, numerous defaults existed pre-petition. Many of them

existed as of the time of, and their existence prompted the State Court to issue, the Receiver

Order.

         18.    These were not immaterial defaults. They went beyond payment defaults.

         19.    These include the following, among others:

         Failure to obtain a certificate of occupancy

         Permitting the lapsing of approvals

         Gutting the tenant rolls, leaving a substantially vacant Mortgaged Property

         Granting the Junior Lien

         Incurring building code violations

         Failure to maintain the Mortgaged Property

         20.    The Debtor must cure them all in order to achieve “Reinstatement.” As the

previous submissions by the Secured Creditor show, cure is virtually impossible with respect to




                                                  7
145174119.5
19-11425-mkv       Doc 45     Filed 08/05/19 Entered 08/05/19 17:32:18         Main Document
                                            Pg 11 of 15


several of them. Cure of all of them is less probable than a landing on another solar system in

our lifetime.

         21.    Courts require non-monetary defaults to be cured for a Plan to be confirmed. See,

e.g., In re Young Broad., 430 B.R. 99, 115 (Bankr. S.D.N.Y. 2010) (evaluating whether plan

results in a change of control that constitutes a default under credit agreement that has not been

cured, precluding reinstatement of the loan); In re Charter Commc’ns, 419 B.R. 221, 249 (Bankr.

S.D.N.Y. 2009) (evaluating whether plan triggered change of control default under credit

agreement after creditor objected on the basis of an uncured default); see also In re NNN 3500

Maple 26, LLC, No. 13-30402-HDH-11, 2014 WL 1407320, at *5 (Bankr. N.D. Tex. Apr. 10,

2014) (stating “any change in the arrangement between the debtor and creditor constitutes

impairment” before holding that the plan’s proposed change in borrower under the loan

documents constitutes an uncured default precluding reinstatement) (emphasis in original); In re

Masnorth Corp., 36 B.R. 335, 340 (Bankr. N.D. Ga. 1984) (stating that section 1124 requires the

cure of all non-monetary defaults and holding that loan could not be reinstated unless Debtor

complied with its contractual duty to maintain the subject property).

         22.    Thus, unless the Debtor can cure all of the non-monetary defaults, Reinstatement

is not an option. As shown below, the Debtor faces serious obstacles to curing all of its pre-

petition non-monetary defaults.

         Failure to obtain a certificate of occupancy

         23.    The Debtor failed to obtain a certificate of occupancy pre-petition. The absolute

deadline for doing so is August 10, 2019, which is 30 months after the date of the Loan




                                                  8
145174119.5
19-11425-mkv       Doc 45    Filed 08/05/19 Entered 08/05/19 17:32:18              Main Document
                                           Pg 12 of 15


Agreement, February 10, 2019.6 See Bornheimer Decl. Exh. A (docket no. 5-8), Section 4.1.20.

The Debtor is not going to meet that deadline, leaving it without a certificate of occupancy

timely procured, an ongoing and uncurable Event of Default.

         Permitting the lapsing of approvals; incurring building code violations

         24.    Moreover, the Debtor has rendered itself incapable of obtaining a certificate of

occupancy. The Debtor allowed certain permits to lapse pre-petition. The Debtor failed to cure

numerous building code violations prepetition. As the Receiver has made clear, his expediter,

Municipal Building Consultants, Inc., has informed the Receiver that the Debtor appears to have

failed to have completed the process of conversion of the Mortgaged Property from factory to

office complex within five years of obtaining approvals in 2008, and thus may have jeopardized

the continuing viability of the 2008 approvals.        Moreover, the New York Department of

Buildings (“DOB”) has not committed to reinstating the prior approvals, particularly if the DOB

has to work with Tse. See Gilfoil Decl. (docket no. 5-2) at ¶¶ 12 - 15.

         25.    In addition, the Debtor incurred numerous violations pre-petition, which likely the

DOB will require to be cured as a condition of any reinstatement of approvals. Thus, it is both

Tse’s track record and his inability to cure the violations that makes the approvals reinstatement

unlikely if the Debtor recovers possession. Ibid.

         26.    One of the permits the Debtor permitted to lapse was for outdoor billboard

advertising. That failure resulted in lapse of the permit, which cannot be renewed or reinstated.

This resulted in the Receiver losing an outdoor billboard tenant who was otherwise prepared to



6
  The deadline is actually February 10, 2019, 24 months after the date of the Loan Agreement,
and the Debtor is only entitled to an additional six months in the Lender’s absolute discretion if
the Debtor is taking meaningful steps to procure the certificate of occupancy. Since the Debtor
has, upon information and belief, not done so, the time has already run, but in any event the
absolute deadline is three days after the August 7, 2019 hearing date on the Motion.

                                                 9
145174119.5
19-11425-mkv       Doc 45    Filed 08/05/19 Entered 08/05/19 17:32:18           Main Document
                                           Pg 13 of 15


pay $100,000 per year to rent the advertising space. Id. at ¶16. This is an act of omission that

empowers the city government to effectuate a forfeiture of the permit, which results in another

incurable default under Section 4.1.2 of the Loan Agreement. See Bornheimer Decl. Exh. A

(docket no. 5-8), ¶4.1.2.

         Gutting the tenant rolls, leaving a substantially vacant Mortgaged Property

         27.    The Debtor pre-petition gutted the tenant rolls, which resulted in the annual

revenues for 2017 of just under $1,800,000 (see Bornheimer Decl. [docket no. 5-4], ¶¶ 40 - 42),

declining to just over $10,000 per month as the Receiver has taken control (see Gilfoil Decl.

[docket no. 5-2], ¶10). Such a scorched-earth approach to property management runs afoul of

the bar under Section 4.10(b) of the Loan Agreement against the Debtor terminating Leases

without Lender approval. See Bornheimer Decl. Exh. A [docket no. 5-8], section 4.1.10(b).

         Granting the Junior Lien

         28.    The Debtor must also cure the default arising out of the granting of the Junior

Lien (an Event of Default by reason of breach of Section 4.2.2 of the Loan Agreement). See

Bornheimer Decl. Exh. A (docket no. 5-8), section 4.2.2. The Plan does not propose that, and

thus cannot be confirmed for that reason well.     See In re 2712 Mission Partners, L.P., No. 08-

32226 TEC, 2010 WL 431738, *3–4 (Bankr. N.D. Cal. Jan. 22, 2010). In that case, the senior

lender objected to confirmation of the debtor’s plan on the basis that the debtor’s plan did not

propose to cure the breach of the covenant barring junior encumbrances. Id. at *3. The

bankruptcy court agreed, sustaining the objection after reasoning that “section 1124(2)(A)

requires the cure of almost all non-monetary defaults.” Id. at *3 (citing In re Empire Equities

Capital Corp., 405 B.R. 687, 690–91 (Bankr. S.D.N.Y. 2009)). The court noted that the only

way the debtor could cure the default would be to repay the second deed of trust, thus bringing it




                                                 10
145174119.5
19-11425-mkv      Doc 45     Filed 08/05/19 Entered 08/05/19 17:32:18            Main Document
                                           Pg 14 of 15


in compliance with the loan documents. Since the Plan does not so provide, it cannot be

confirmed.

         Failure to maintain the Mortgaged Property

         29.    The Debtor also suffered the substantial deterioration of the Mortgaged Property’s

physical condition. See Gilfoil Decl. (docket no. 5-2) at ¶ 10. This runs afoul of Section 4.1.2 of

the Loan Agreement as well, as this section requires the Debtor to keep the Mortgaged Property

in good repair and working order and make all necessary repairs thereto. See Bornheimer Decl.

Exh. A (docket no. 5-8), ¶4.1.2. Suffice to say, the Debtor’s defaults under this section will

require substantial expenditures to cure, and the Debtor has not demonstrated that it can or will

infuse the funds or effort to do so.

         30.    The net result of the litany of the Debtor’s disasters is the following. The Debtor

gutted the Mortgaged Property pre-petition, in terms of depleted rent roll, deteriorated physical

condition, lapsed permits and lack of a certificate of occupancy. The Debtor does not address

ongoing operating deficits. Instead, the Debtor seeks to string along all of the interested parties

in this case.

         31.    Its elixir for doing so is a false hope of unachievable “Reinstatement.” This

creates jeopardy to the Secured Creditor that, when the Debtor fails to achieve Reinstatement, the

Debtor will withdraw the Plan. This will hold up the Secured Creditor for additional months

(with additional operating losses) from pursuing the proper course of action in this case, a sale of

the Mortgaged Property.

         32.    The hope of Reinstatement is false for two reasons. First, given the Foreclosure

Judgment, there is nothing to reinstate. Second, the litany of required cures is so extensive as to

render any hope by the Debtor of Reinstatement fantastically unrealistic. The cure for this




                                                11
145174119.5
19-11425-mkv     Doc 45     Filed 08/05/19 Entered 08/05/19 17:32:18           Main Document
                                          Pg 15 of 15


myopia is simple - termination of the Debtor’s exclusivity so that the Secured Creditor can

propose its own plan, thereby protecting it from further costly delays when, as has to be

expected, Reinstatement does not occur and both Sale and Refinance are, anti-Monty Hall style,

withdrawn by the Debtor as it plays Let’s Not Make a Deal.

                                        CONCLUSION

         33.   For the foregoing reasons, the Secured Creditor respectfully requests that this

Court enter an Order terminating the Debtor’s exclusive periods for filing and soliciting

acceptances of a plan in this bankruptcy case.

Dated: August 5, 2019                             COUNSEL FOR WILMINGTON TRUST, N.A.,
       New York, New York                         AS TRUSTEE FOR THE BENEFIT OF THE
                                                  HOLDERS OF LCCM 2017-LC26
                                                  MORTGAGE TRUST COMMERCIAL
                                                  MORTGAGE PASS-THROUGH
                                                  CERTIFICATES, SERIES 2017-LC26

                                                  /s/ Gary F. Eisenberg
                                                  PERKINS COIE LLP
                                                  30 Rockefeller Plaza
                                                  22nd Floor
                                                  New York, New York 10112
                                                  Tel: (212) 262-6900
                                                  Fax: (212) 977-1649
                                                  Gary F. Eisenberg
                                                  geisenberg@perkinscoie.com




                                                 12
145174119.5
